Citation Nr: 1524460	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a left patella and femur fracture with muscle herniation.

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected residuals of a left patella and femur fracture with muscle herniation.

3.  Entitlement to an increased rating for residuals of a left patella and femur fracture with muscle herniation, currently evaluates as 60 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The issue of entitlement to an increased rating in excess of 60 percent for residuals of a left patella and femur fracture with muscle herniation was last adjudicated by the AOJ in July 2010.  The Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  Subsequently, the Agency of Original Jurisdiction (AOJ) readjudicated this issue in the February 2014 supplemental statement of the case (SSOC) and certified it to the Board in April 2014, and the Veteran testified as to this issue at the January 2015 Board hearing.  Therefore, the Board finds that this issue is currently on appeal based on the actions of the RO and the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from July 2011 to February 2014, two February 2014 VA medical opinions, and the remaining records are duplicate copies of evidence already associated with VBMS.  Although some private treatment records were received after the most recent February 2-14 supplemental statement of the case, those records are unrelated to the Vetean's back disorder and as such, the Board may proveed ot adjudicate this claim.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a traumatic brain injury (TBI) has been raised by the record at the January 2015 Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required regarding the Veteran's claim for service connection for a back disorder to obtain an adequate examination and secondary service connection opinion.  In February 2014, a VA physician found the back disorder unrelated to the service-connected left femur disability, on a direct or aggravation basis, as a review of orthopedic literature did not suggest that an injury to one joint would have any significant impact on another or opposite uninjured joint or limb, unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis, or shortening of the injured limb resulting in length discrepancy of more than 5 centimeters so that the individual's gait pattern has been altered to the extent that clinically there is an obvious Trendelenburg gait.  The examiner found that there was no such significant muscular deficit.  The examiner did not, however, note that that there are several notations in the record of a leg length discrepancy ranging from 1/2 an inch to 1.75 inches.  The opinion is thus inadequate.

A remand is needed for the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected residuals of a left patella and femur fracture with muscle herniation, to obtain additional VA medical opinions on direct and secondary bases.  The Veteran was afforded VA examinations for mental disorders in May 2009 and June 2010, neither of which provided adequate medical opinions.  The May 2009 examiner did not provide an etiology opinion.  The June 2010 VA examiner provided a negative nexus opinion for causation by service-connected disabilities, but did not provide an adequate explanation and did not address aggravation.  In addition, the Veteran most recently testified at the January 2015 Board hearing that his psychiatric symptoms began during service.  

A remand is needed for the issue of entitlement to an increased rating in excess of 60 percent for residuals of a left patella and femur fracture with muscle herniation, to obtain an adequate VA examination and any outstanding relevant VA treatment records.  The Veteran was afforded a VA bones examination in February 2010 and a December 2012 Disability Benefits Questionnaire (DBQ) examination for knee and leg conditions.  The Veteran has contended worsening symptoms since that time and the 2012 examination is inadequate nature as the Veteran's service-connected residuals are currently rated under the musculoskeletal system schedular rating criteria for hip and thigh conditions.  

Regarding the TDIU claim, the Board notes that a decision on the claims for service connection and increased evaluation could affect the outcome of the Veteran's claim for TDIU; therefore, the claims are inextricably intertwined.  For this reason, the issues of entitlement to service connection and increased evaluation must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding, relevant VA medical records, to include records dated since February 2014.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his low back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether each of the diagnosed low back disorders, to include degenerative disc disease of the lumbar spine, degenerative joint disease of the lumbar spine, scoliosis, and mechanical spine syndrome, is at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected residuals of a left patella and femur fracture with muscle herniation.

The examiner must address the following evidence:  1) July 2009 statement from Dr. D, a private physician; 2) June 2008 private opinion from Dr. F; 3) June 2008 VA examination report; 4) February 2014 VA addendum opinions; 5) August 1995 private treatment records; 6) August 1985 private treatment records; and 7) August 1987 private treatment records.  

3.  After any additional records are associated with the claims file, provide the Veteran the appropriate VA examination to assist in determining the nature and etiology of the current psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  An explanation for all opinions expressed must be provided.  The Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

Based upon a review of the record and clinical findings, the examiner must provide the following opinions:

Is it at least as likely as not that the Veteran's psychiatric disorder (i) was manifested in service or is otherwise causally or etiologically related to service; (ii) is caused by his service-connected residuals of a left patella and femur fracture with muscle herniation; or (iii) is aggravated by his service-connected residuals of a left patella and femur fracture with muscle herniation?

If the examiner determines that a current psychiatric disorder is aggravated by the service-connected residuals of a left patella and femur fracture with muscle herniation, the examiner should report the baseline level of severity of the nonservice-connected psychiatric disorder prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

4.  After the above development is completed, provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of his residuals of a left patella and femur fracture with muscle herniation.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected residuals of a left patella and femur fracture with muscle herniation.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  The examiner must report all signs and symptoms necessary for rating the Veteran's residuals under the relevant diagnostic rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255.  In particular, the examiner should determine whether impairment of the left femur is manifested with nonunion with loose motion (spiral or oblique fracture).

5.  After the above development is completed, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  A written copy of the report should be associated with the claims folder.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review the VA examination reports, medical opinions, and Social and Industrial Survey to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

